EXHIBIT 10.21

SECURED PROMISSORY NOTE

 

$[                    ]    Dated: June 21, 2007

FOR VALUE RECEIVED, the undersigned, CRYOCOR, INC., a Delaware corporation
(“Borrower”), HEREBY PROMISES TO PAY to the order of [                    ]
(“Lender”) the principal amount of [                    ]
($[                    ]) or such lesser amount as shall equal the outstanding
principal balance of the Term Loan made to Borrower by Lender, plus interest on
the aggregate unpaid principal amount of Term Loan, at the rates and in
accordance with the terms of the Loan and Security Agreement by and between
Borrower and Silicon Valley Bank, as Agent, and the Lenders, including without
limitation, Silicon Valley Bank, ATEL Ventures, Inc., and Oxford Finance
Corporation dated as of even date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”). If not sooner paid,
the entire principal amount and all accrued interest hereunder and under the
Loan Agreement shall be due and payable on Term Loan Maturity Date as set forth
in the Loan Agreement.

Beginning on July 1, 2007, and on the Payment Date of each month thereafter,
Borrower shall make six (6) monthly payments of interest only in arrears on the
unpaid principal balance at the fixed rate per annum equal to 11.77% (the “Basic
Rate”) as follows:

 

Interest only Installments   Amount      1-6   $                        each   

Thereafter commencing on February 1, 2008, and on the Payment Date of each month
thereafter, Borrower shall make thirty (30) monthly payments of principal and
interest in arrears (such interest on the unpaid principal balance accruing
after February 1, 2008, at a fixed rate per annum equal to the Basic Rate) as
follows:

 

Principal and Interest Installments   Amount      7-35   $                     
  each    36   $                        (shall include the amount of the total
outstanding principal and interest, if any)   

Borrower agrees to pay any initial partial month interest payment from the date
of this Note to the first Payment Date (“Interim Interest”) on the first Payment
Date.

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Secured Promissory Note. The principal amount of
this Note and the interest rate applicable thereto, and all payments made with
respect thereto, shall be recorded by Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan to Borrower, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.1.1(d) and
Section 2.1.1(e) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California.



--------------------------------------------------------------------------------

Note Register; Ownership of Note. The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Lender or its agent.
Notwithstanding anything else in this Note to the contrary, the right to the
principal of, and stated interest on, this Note may be transferred only if the
transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation. Borrower shall be
entitled to treat the registered holder of this Note (as recorded on such record
of ownership) as the owner in fact thereof for all purposes and shall not be
bound to recognize any equitable or other claim to or interest in this Note on
the part of any other person or entity.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

CRYOCOR, INC.

By:

 

 

Name:

 

 

Title:

 

 